United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
JOYFIELD STATION, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0612
Issued: October 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2018 appellant filed a timely appeal from an August 1, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether OWCP abused its discretion in denying authorization for a compound
medication.

1

Appellant asserts on appeal that he cannot afford to repay the full amount of an overpayment of compensation in
the amount of $2,738.39 as set forth in an overpayment decision dated June 6, 2017. Appellant specifically appealed
the decision dated August 1, 2017 which denied compounded medication. He did not file a timely appeal from the
June 6, 2017 decision within 180 days of issuance and, therefore, the Board lacks jurisdiction over the overpayment
decision and recovery plan ordered by OWCP. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 2, 2010 appellant, then a 50-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 20, 2010 he slipped on ice and injured his left knee,
while performing his federal employment duties. On February 25, 2010 OWCP accepted
appellant’s claim for a left knee sprain and contusion. It subsequently expanded acceptance of the
claim on May 31, 2011 to include effusion of the left lower leg joint; aggravation of left knee
osteoarthritis; and unspecified mechanical complication of internal orthopedic device, implant, and
graft. OWCP paid appellant intermittent wage-loss compensation on the supplemental rolls as of
March 9, 2010 and on the periodic rolls as of December 18, 2011. On April 2, 2013 appellant
underwent a left knee revision arthroplasty.
On June 1, 2017 OWCP received an Authorization Request form and Certification/Letter
of Medical Necessity for Compounded Drugs (OMB No. 1240-0055) for appellant. In this form,
Dr. Mark Stacherski, a Board-certified family practitioner, indicated that he last examined
appellant on May 30, 2017. He requested authorization for a compound medication identified as
“5F-DlCL03-GABA6-LIDO2-Prilo2%.” Dr. Stacherski noted that this medication was necessary
to treat appellant’s left knee. He indicated that appellant had tried and failed to obtain relief
through other products, and that there were no commercially available Federal Drug
Administration (FDA) drugs appropriate for the diagnosis. Dr. Stacherski indicated that appellant
had knee surgery in the past and still had chronic pain. He noted that appellant could not be
prescribed oral nonsteroidal anti-inflammatory drugs (NSAIDS) due to his gastroesophageal reflux
disease (GERD) for which he takes omeprazole. Dr. Stacherski noted that appellant was
prescribed oral hydrocodone for his chronic back pain.
On June 9, 2017 OWCP referred the matter to an OWCP medical adviser, Dr. William
Tontz, Jr., a Board-certified orthopedic surgeon. It noted that OWCP’ s procedures require that
consideration be given to whether there is justification for a prescription for a compounded
medication and that its use is consistent with the medical evidence of record. OWCP’s medical
adviser determined that the proposed compounded medication was not medically necessary. He
indicated that there were no recent medical reports documenting objective or diagnostic findings.
Dr. Tontz concluded that there was no need for compounded medication as there were no recent
medical reports documenting objective or diagnostic findings. Further, guidelines did not support
compound medications and there was no indication that appellant could not be prescribed oral
medication, therefore, the compound medication was unnecessary.
By letter dated June 20, 2017, OWCP informed appellant that the evidence of record was
insufficient to establish that the compounded medication was necessary to treat the effects of his
accepted employment conditions. It requested appellant to provide a narrative explanation from
his physician explaining why the compounded medication was medically necessary, including an
explanation as to why a commercially available drug was insufficient. OWCP afforded him 30
days to submit the requested information. Appellant did not respond.
By decision dated August 1, 2017, OWCP denied authorization for a compounded
medication as it determined that the evidence of record did not support that this medication was
medically necessary to treat the effects of appellant’s work-related injury.

2

LEGAL PRECEDENT
Section 8103(a) of FECA states in pertinent part: The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely
to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
monthly compensation.3 In general, drugs and medications which are necessary to treat an injury
or occupational disease may be purchased at OWCP’s expense on the recommendation of the
attending physician. These include prescription as well as nonprescription medications.4
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.5 The only limitation on OWCP’s authority is that
of reasonableness.6 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to merely show that the evidence could be
construed so as to produce a contrary factual conclusion.7
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s request for
a compound medication.
OWCP accepted appellant’s claim for left knee sprain and contusion, effusion of the left
lower leg, aggravation of left knee osteoarthritis, and unspecified mechanical complication of
internal orthopedic device, implant, and graft.
On June 1, 2017 Dr. Stacherski requested approval for a compounded drug, specifically
“5F-D1CLO3-GABA6-LIDO2-Prilo2%.” He noted that this was a topical drug for treatment of
appellant’s left knee arthropathy. Dr. Stacherski noted that the drug was necessary because
appellant had chronic pain, cannot take oral NSAIDS due to his GERD, and that he was still in
pain despite the fact that he was taking oral hydrocodone for his chronic back pain. However,
OWCP’s medical adviser, Dr. Tontz, opined that this compound drug was unnecessary. After
review of criteria for determining whether a compound drug was necessary, he concluded that
there was no need for compounded medication as there were no recent medical reports
documenting objective or diagnostic findings. The medical adviser also noted that guidelines did
not support compound medications, and there was no indication that the individual could not take
oral medications. OWCP advised appellant that a narrative report from his physician was

3

5 U.S.C. § 8103(a).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Prescription and NonPrescription Drugs, Chapter 3.400.3(a) (October 1995).
5

See M.B., Docket No. 17-1389 (issued April 6, 2018); see also Vicky C. Randall, 51 ECAB 357 (2000).

6

See Lecil E. Stevens, 49 ECAB 673, 675 (1998).

7

Rosa Lee Jones, 36 ECAB 679 (1985).

3

necessary to justify the use of a compound drug, but no narrative explaining the rationale for this
drug was provided.
In interpreting section 8103 of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided, with the only limitation on OWCP’s authority being
that of reasonableness.8 OWCP has the general objective of ensuring that an employee recovers
from his or her injury to the fullest extent possible, in the shortest amount of time. It, therefore
has broad administrative discretion in choosing means to achieve this goal.9
The Board finds that OWCP properly relied upon the well-rationalized opinion of OWCP’s
medical adviser, Dr. Tontz. Dr. Stacherski did not provide a well-rationalized opinion explaining
the necessity of the compounded drug. OWCP asked appellant to submit a well-rationalized
medical report from Dr. Stacherski to support his request, but he failed to do so. Accordingly,
OWCP acted within its discretion in denying appellant’s request for compounded medication.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying authorization for a
compounded medication.

8

See D.K., 59 ECAB 141 (2007).

9

See M.G., Docket No. 18-0099 (issued April 26, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated August 1, 2017 is affirmed.
Issued: October 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

